   Case 1:19-cv-02316-RC Document 98-2 Filed 06/15/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA



David Alan Carmichael, et al.,        )   Civil Action No.: 19-2316 (RC)
                                      )
                                      )
             Plaintiffs,              )   Intervenor's Reply to Defendants'
                                      )   Opposition to Motion for Leave to
                  vs.                 )   Intervene
                                      )
                                      )
Anthony J. Blinken, in his official   )   Intervenor 's Exhibit B
capacity as Secretary of State of     )
                                      )
the United States, et al.,            )
                                      )
              Defendants.             )
                                      )
                                      )



       EXHIBIT IN SUPPORT OF REPLY TO DEFENDANTS' OPPOSITION
                  TO MOTION FOR LEAVE TO INTERVENE


                                      EXHIBIT B




Reply to Opposition                                                  Case No. 19-2316
        Case 1:19-cv-02316-RC Document 98-2 Filed 06/15/21 Page 2 of 2




From: San Jose, ACS <ACSSanJose@state.gov>

Sent: Tuesday, March 30, 2021 1:48 PM

To: ladytia2@aquawest.net

Cc: San Jose, ACS <ACSSanJose@state.gov>

Subject: Re: Passport Application



       Dear Ms. Boulton,



       We can confirm we received your previous email. The situation remains
       unchanged. Upon review of your passport application dated March 9, 2021, we note a
       Social Security Number has not been provided. Per federal regulations, if an applicant
       has been issued a Social Security Number and either cannot or refuses to provide it for
       whatever reason, they are only eligible for a direct return passport.

       Please see https://travel.state.gov/content/travel/en/passports/passport-
       help/faqs.html#ssn for questions regarding Social Security Numbers and passport
       applications.

       Accordingly, your passport application will remain pending at the Embassy for 90 days
       based on when the application was received. If the required information is not received
       within the 90-day period, the application will be denied. Please let us know if you wish
       to proceed with a direct return passport or if you wish to provide your social security
       number, we can process the application.



       Sincerely,

       ACS




                                    ExhibitT B - Page 1 of 1
